GilfillaN, C. J.
The action was on a promissory note before a Justice of the Peace. The answer admitted plaintiff’s claim, and set forth a counterclaim consisting of six items, and amounting in the aggregate to $30.05. The reply admitted five of the items, and denied one for $30. That item was therefore the only thing in controversy in the action. The Justice decided upon that item in favor of plaintiff, and gave him judgment for $95.41 and costs. On an appeal • by defendant to the District Court on questions of law and fact, the jury rendered a verdict in favor of plaintiff for .$65.21, thus deciding upon the item of $30 in favor of defendant. He was, therefore, the successful party upon the only matter litigated in the action and on the appeal, as is shown by the pleadings, which, under the last clause of 1878 G. S. ch. 67, § 14, entitled him to costs.
Judgment affirmed.